Mr. Justice Harris
delivered the opinion of the court.
1. This court extended the time for the filing of the brief to and including February 12,1916. On February 12th the defendant filed its brief showing service of a copy on February 11th. The brief was therefore filed in time, and the motion is denied.
Denied.
Mb.: Justice Eakin took no part in the consideration of this case.
Department 1. Statement by Mr. Justice McBride.
This was an action to recover damages for a personal injury to plaintiff’s intestate, whereby he lost his life. The complaint alleged, in substance, that the deceased was a traffic policeman -of the City of Portland; that in the performance of his duty to regulate traffic he was standing in the middle of the intersection of East Burnside Street and Union Avenue, and that an auto truck of defendant driven by one Mergens was carelessly and negligently driven against him, causing his death; that it was the duty of the driver of said truck to proceed at a reasonable speed, but instead of so doing he drove the same recklessly and negligently, and in utter disregard of the safety of deceased, and at a rate of speed which was greater than was safe and proper; that in driving said truck from Union Avenue east on said Burnside Street it was the duty of defendant’s driver, while said auto truck was being so turned to the left, and so run from Union Avenue east on Burnside Street, to run to and beyond the center of the intersection of such streets, at which point the said James R. White was then and there standing and directing said traffic as a police officer; that notwithstanding this duty the defendants, acting by and through its said agent, servant and employee did not drive the said auto truck beyond the center of the intersection of such streets, but drove and operated the said auto truck directly over and across the center of the intersection of the said streets and directly over and across the point at which the said James E. White was then and there standing, and in so doing the said auto truck ran into and struck the said James E. White and knocked him with great force to the pavement, causing the injuries which resulted in his death. It is further alleged that the seat upon which the said Mergens was sitting while so operating said auto truck was inclosed at the rear and on both sides with a hood, which prevented the driver from looking to the rear or to either side of the auto truck and from seeing the condition of the traffic on said streets, and in so having and maintaining such hood around said seat the defendant acted negligently and carelessly and in disregard of the safety of the deceased, which directly caused the injury.